Exhibit 10.2

 



EXECUTION COPY

AMENDMENT NO. 3 TO THE
CREDIT AGREEMENT

Dated as of April 28, 2017

AMENDMENT NO. 3 TO THE CREDIT AGREEMENT among HONEYWELL INTERNATIONAL INC. (the
“Company”), the other borrowers parties to the Credit Agreement referred to
below, the banks, financial institutions and other institutional lenders parties
to the Credit Agreement referred to below (collectively, the “Lenders”) and
CITIBANK, N.A., as agent (the “Agent”) for the Lenders.

PRELIMINARY STATEMENTS:

(1)       The Company, the Lenders and the Agent have entered into an Amended
and Restated Five Year Credit Agreement dated as of July 10, 2015, as amended by
Amendment No. 1 dated as of September 30, 2015 and by Amendment No. 2 dated as
of April 29, 2016 (as so amended, the “Credit Agreement”). Capitalized terms not
otherwise defined in this Amendment have the same meanings as specified in the
Credit Agreement.

(2)       The Company has requested that the Termination Date be extended from
July 10, 2021 to April 28, 2022.

(3)       The Company and the Majority Lenders have agreed to amend the Credit
Agreement as hereinafter set forth.

SECTION 1.      Amendments to Credit Agreement. The Credit Agreement is,
effective as of the date hereof and subject to the satisfaction of the
conditions precedent set forth in Section 3, hereby amended as follows:

(a) The definition of “Issuing Bank” in Section 1.01 is replaced in its entirety
with the following:

“Issuing Bank” means each Lender that expressly agrees to perform in accordance
with their terms all of the obligations that by the terms of this Agreement are
required to be performed by it as an Issuing Bank and notifies the
Administrative Agent of its Letter of Credit Commitment and its Applicable
Lending Office (which information shall be recorded by the Administrative Agent
in the Register), for so long as such Lender shall have a Letter of Credit
Commitment.

(b) The definition of “Letter of Credit Commitment” in Section 1.01 is replaced
in its entirety with the following:

“Letter of Credit Commitment” means, with respect to each Issuing Bank at any
time, the obligation of such Issuing Bank to issue Letters of Credit to any
Borrower in the amount set forth for such Issuing Bank in the Register
maintained by the Administrative Agent pursuant to Section 9.06(c) as such
Issuing Bank’s “Letter of Credit

 

 

Commitment”, as such amount may be reduced prior to such time pursuant to
Section 2.06.

(c) The definition of “S&P” in Section 1.01 is amended by deleting the first
reference therein to “Standard & Poor’s” and substituting therefor the phrase
“S&P Global Ratings”.

(d)       Section 2.19(a) is amended by deleting the phrase “any anniversary of
the Restatement Date” and substituting therefor the phrase “any anniversary of
April 28, 2017”.

(e)       Schedule I is amended by deleting the column “Letter of Credit
Commitment”.

SECTION 2.      Consent to Extension Request. Each Lender so indicating on its
signature page to this Amendment agrees to extend the Termination Date with
respect to its Commitment to April 28, 2022, effective as of the date first
above written. This agreement to extend the Termination Date is subject in all
respects to the terms of the Credit Agreement, other than the provisions of
Section 2.19 of the Credit Agreement that specify (i) the date to which the
Commitments are extended, (ii) the time frames in respect of the Company’s
request for an extension of the Termination Date and (iii) the date by which
Consenting Lenders submit responses, which provisions are hereby waived.

SECTION 3.      Conditions of Effectiveness. This Amendment shall become
effective as of the date first above written when, and only when, the
Administrative Agent shall have received counterparts of this Amendment executed
by the Company and the Majority Lenders.

SECTION 4.      Representations and Warranties of the Company. The Company
represents and warrants that (i) the representations and warranties of the
Company set forth in Article 4 of the Credit Agreement are true and correct on
and as of the date hereof and (ii) no Default has occurred and is continuing.

SECTION 5.      Reference to and Effect on the Loan Documents. (a) On and after
the effectiveness of this Amendment, each reference in the Credit Agreement to
“this Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, and each reference in the Notes and each of the other Loan
Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement, as amended by this Amendment.

(b)               The Credit Agreement, the Notes and each of the other Loan
Documents, as specifically amended by this Amendment, are and shall continue to
be in full force and effect and are hereby in all respects ratified and
confirmed.

(c)                The execution, delivery and effectiveness of this Amendment
shall not, except as expressly provided herein, operate as a waiver of any
right, power or remedy of any Lender or the Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

 

 



(d)        This Amendment is subject to the provisions of Section 9.01 of the
Credit Agreement and constitutes a Loan Document.

SECTION 6.      Costs and Expenses. The Company agrees to pay on demand all
costs and expenses of the Administrative Agent in connection with the
preparation, execution, delivery and administration, modification and amendment
of this Amendment (including, without limitation, the reasonable fees and
expenses of counsel for the Administrative Agent) in accordance with the terms
of Section 9.04 of the Credit Agreement.

SECTION 7.      Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
shall be effective as delivery of a manually executed counterpart of this
Amendment.

SECTION 8.      Governing Law. This Amendment shall be governed by, and
construed in accordance with, the law of the State of New York.

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

HONEYWELL INTERNATIONAL INC.

 

By: /s/ John J. Tus                                            

Name: John J. Tus

Title: Vice President and Treasurer

 

 

CITIBANK, N.A., as Administrative Agent and an Initial Lender

 

By: /s/ Susan M. Olsen                                     

Name: Susan M. Olsen

Title: Vice President

 

 

SIGNATURE PAGE

 

CONSENT to Amendment No. 3 dated as of April 28, 2017, to the Amended and
Restated Five Year Credit Agreement dated as of July 10, 2015 of HONEYWELL
INTERNATIONAL INC.

 

 

CITIBANK, N.A.

 

by

/s/ Susan M. Olsen





Name: Susan M. Olsen

Title: Vice President

 

 

CONSENT to extension of Termination Date:

 

 

CITIBANK, N.A.

 

by

/s/ Susan M. Olsen





Name: Susan M. Olsen

Title: Vice President

 

 

SIGNATURE PAGE

 

CONSENT to Amendment No. 3 dated as of April 28, 2017, to the Amended and
Restated Five Year Credit Agreement dated as of July 10, 2015 of HONEYWELL
INTERNATIONAL INC.

 

 

JPMORGAN CHASE BANK, N.A.

 

by

/s/ Robert D. Bryant





Name: Robert D. Bryant

Title: Executive Director

 

 

CONSENT to extension of Termination Date:

 

 

JPMORGAN CHASE BANK, N.A.

 

by

/s/ Robert D. Bryant





Name: Robert D. Bryant

Title: Executive Director

 

 

SIGNATURE PAGE

 

CONSENT to Amendment No. 3 dated as of April 28, 2017, to the Amended and
Restated Five Year Credit Agreement dated as of July 10, 2015 of HONEYWELL
INTERNATIONAL INC.

 

 

BANK OF AMERICA, N.A.

 

by

/s/ Lindsay Kim





Name: Lindsay Kim

Title: Vice President

 

 

CONSENT to extension of Termination Date:

 

 

BANK OF AMERICA, N.A.

 

by

/s/ Lindsay Kim





Name: Lindsay Kim

Title: Vice President

 

 

SIGNATURE PAGE

 

CONSENT to Amendment No. 3 dated as of April 28, 2017, to the Amended and
Restated Five Year Credit Agreement dated as of July 10, 2015 of HONEYWELL
INTERNATIONAL INC.

 

 

BARCLAYS BANK PLC

 

by

/s/ Craig Malloy





Name: Craig Malloy

Title: Director

 

 

CONSENT to extension of Termination Date:

 

 

BARCLAYS BANK PLC

 

by

/s/ Craig Malloy





Name: Craig Malloy

Title: Director

 

 

SIGNATURE PAGE

 

CONSENT to Amendment No. 3 dated as of April 28, 2017, to the Amended and
Restated Five Year Credit Agreement dated as of July 10, 2015 of HONEYWELL
INTERNATIONAL INC.

 

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

by

/s/ Ming K. Chu





Name: Ming K. Chu

Title: Director

 

/s/ Virginia Cosenza





Name: Virginia Cosenza

Title: Vice President

 

 

CONSENT to extension of Termination Date:

 

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

by

/s/ Ming K. Chu





Name: Ming K. Chu

Title: Director

 

/s/ Virginia Cosenza





Name: Virginia Cosenza

Title: Vice President

 

 

SIGNATURE PAGE

 

CONSENT to Amendment No. 3 dated as of April 28, 2017, to the Amended and
Restated Five Year Credit Agreement dated as of July 10, 2015 of HONEYWELL
INTERNATIONAL INC.

 

 

GOLDMAN SACHS BANK USA

 

by

/s/ Ryan Durkin





Name: Ryan Durkin

Title: Authorized Signatory

 

 

 

CONSENT to extension of Termination Date:

 

 

GOLDMAN SACHS BANK USA

 

by

/s/ Ryan Durkin





Name: Ryan Durkin

Title: Authorized Signatory

 

 

 

SIGNATURE PAGE

 

CONSENT to Amendment No. 3 dated as of April 28, 2017, to the Amended and
Restated Five Year Credit Agreement dated as of July 10, 2015 of HONEYWELL
INTERNATIONAL INC.

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

 

by

/s/ Maria Iarriccio





Name: Maria Iarriccio

Title: Director

 

 

CONSENT to extension of Termination Date:

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

 

by

/s/ Maria Iarriccio





Name: Maria Iarriccio

Title: Director

 

 

SIGNATURE PAGE

 

CONSENT to Amendment No. 3 dated as of April 28, 2017, to the Amended and
Restated Five Year Credit Agreement dated as of July 10, 2015 of HONEYWELL
INTERNATIONAL INC.

 

 

MORGAN STANLEY BANK, N.A.

 

by

/s/ Michael King





Name: Michael King

Title: Authorized Signatory

 

 

CONSENT to extension of Termination Date:

 

 

MORGAN STANLEY BANK, N.A.

 

by

/s/ Michael King





Name: Michael King

Title: Authorized Signatory

 

 

SIGNATURE PAGE

 

CONSENT to Amendment No. 3 dated as of April 28, 2017, to the Amended and
Restated Five Year Credit Agreement dated as of July 10, 2015 of HONEYWELL
INTERNATIONAL INC.

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

by

/s/ Ashley Walsh





Name: Ashley Walsh

Title: Director

 

 

CONSENT to extension of Termination Date:

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

by

/s/ Ashley Walsh





Name: Ashley Walsh

Title: Director

 

 

SIGNATURE PAGE

 

CONSENT to Amendment No. 3 dated as of April 28, 2017, to the Amended and
Restated Five Year Credit Agreement dated as of July 10, 2015 of HONEYWELL
INTERNATIONAL INC.

 

 

BANCO BILBAO VISCAYA ARGENTARIA, S.A. NEW YORK BRANCH

 

by

/s/ Brian Crowley





Name: Brian Crowley

Title: Managing Director

 

by

/s/ Cara Younger





Name: Cara Younger

Title: Director

 

 

 

CONSENT to extension of Termination Date:

 

 

BANCO BILBAO VISCAYA ARGENTARIA, S.A. NEW YORK BRANCH

 

by

/s/ Brian Crowley





Name: Brian Crowley

Title: Managing Director

 

by

/s/ Cara Younger





Name: Cara Younger

Title: Director

 

 

SIGNATURE PAGE

 

CONSENT to Amendment No. 3 dated as of April 28, 2017, to the Amended and
Restated Five Year Credit Agreement dated as of July 10, 2015 of HONEYWELL
INTERNATIONAL INC.

 

 

BNP PARIBAS

 

by

/s/ Nader Tannous





Name: Nader Tannous

Title: Managing Director

 

 

CONSENT to extension of Termination Date:

 

 

BNP PARIBAS

 

by

/s/ Todd Grossnickle





Name: Todd Grossnickle

Title: Director

 

 

SIGNATURE PAGE

 

CONSENT to Amendment No. 3 dated as of April 28, 2017, to the Amended and
Restated Five Year Credit Agreement dated as of July 10, 2015 of HONEYWELL
INTERNATIONAL INC.

 

 

HSBC BANK USA, N.A.

 

by

/s/ Patrick Mueller





Name: Patrick Mueller

Title: Director

 

 

CONSENT to extension of Termination Date:

 

 

HSBC BANK USA, N.A.

 

by

/s/ Patrick Mueller





Name: Patrick Mueller

Title: Director

 

 

SIGNATURE PAGE

 

CONSENT to Amendment No. 3 dated as of April 28, 2017, to the Amended and
Restated Five Year Credit Agreement dated as of July 10, 2015 of HONEYWELL
INTERNATIONAL INC.

 

 

INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH

 

by

/s/ Pin-Yen Shih





Name: Pin-Yen Shih

Title: Executive Director

 

by

/s/ Michael D’Anna





Name: Michael D’Anna

Title: Executive Director

 

 

CONSENT to extension of Termination Date:

 

 

INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH

 

by

/s/ Pin-Yen Shih





Name: Pin-Yen Shih

Title: Executive Director

 

by

/s/ Michael D’Anna





Name: Michael D’Anna

Title: Executive Director

 

 

SIGNATURE PAGE

 

CONSENT to Amendment No. 3 dated as of April 28, 2017, to the Amended and
Restated Five Year Credit Agreement dated as of July 10, 2015 of HONEYWELL
INTERNATIONAL INC.

 

 

MIZUHO BANK, LTD.

 

by

/s/ Donna DeMagistris





Name: Donna DeMagistris

Title: Authorized Signatory

 

 

CONSENT to extension of Termination Date:

 

 

MIZUHO BANK, LTD.

 

by

/s/ Donna DeMagistris





Name: Donna DeMagistris

Title: Authorized Signatory

 

 

SIGNATURE PAGE

 

CONSENT to Amendment No. 3 dated as of April 28, 2017, to the Amended and
Restated Five Year Credit Agreement dated as of July 10, 2015 of HONEYWELL
INTERNATIONAL INC.

 

 

ROYAL BANK OF CANADA

 

by

/s/ Brij Grewal





Name: Brij Grewal

Title: Authorized Signatory

 

 

CONSENT to extension of Termination Date:

 

 

ROYAL BANK OF CANADA

 

by

/s/ Brij Grewal





Name: Brij Grewal

Title: Authorized Signatory

 

 

SIGNATURE PAGE

 

CONSENT to Amendment No. 3 dated as of April 28, 2017, to the Amended and
Restated Five Year Credit Agreement dated as of July 10, 2015 of HONEYWELL
INTERNATIONAL INC.

 

 

SOCIETE GENERALE

 

by

/s/ Shelley Yu





Name: Shelley Yu

Title: Director

 

 

CONSENT to extension of Termination Date:

 

 

SOCIETE GENERALE

 

by

/s/ Shelley Yu





Name: Shelley Yu

Title: Director

 

 

SIGNATURE PAGE

 

CONSENT to Amendment No. 3 dated as of April 28, 2017, to the Amended and
Restated Five Year Credit Agreement dated as of July 10, 2015 of HONEYWELL
INTERNATIONAL INC.

 

 

STANDARD CHARTERED BANK

 

by

/s/ Daniel Mattern





Name: Daniel Mattern

Title: Associate Director

 

 

CONSENT to extension of Termination Date:

 

 

STANDARD CHARTERED BANK

 

by

/s/ Daniel Mattern





Name: Daniel Mattern

Title: Associate Director

 

 

SIGNATURE PAGE

 

CONSENT to Amendment No. 3 dated as of April 28, 2017, to the Amended and
Restated Five Year Credit Agreement dated as of July 10, 2015 of HONEYWELL
INTERNATIONAL INC.

 

 

SUMITOMO MITSUI BANKING CORPORATION

 

by

/s/ Katsuyuki Kubo





Name: Katsuyuki Kubo

Title: Managing Director

 

 

CONSENT to extension of Termination Date:

 

 

SUMITOMO MITSUI BANKING CORPORATION

 

by

/s/ Katsuyuki Kubo





Name: Katsuyuki Kubo

Title: Managing Director

 

 

SIGNATURE PAGE

 

CONSENT to Amendment No. 3 dated as of April 28, 2017, to the Amended and
Restated Five Year Credit Agreement dated as of July 10, 2015 of HONEYWELL
INTERNATIONAL INC.

 

 

THE NORTHERN TRUST COMPANY

 

by

/s/ Andrew Holtz





Name: Andrew Holtz

Title: Senior Vice President

 

 

CONSENT to extension of Termination Date:

 

 

THE NORTHERN TRUST COMPANY

 

by

/s/ Andrew Holtz





Name: Andrew Holtz

Title: Senior Vice President

 

 

SIGNATURE PAGE

 

CONSENT to Amendment No. 3 dated as of April 28, 2017, to the Amended and
Restated Five Year Credit Agreement dated as of July 10, 2015 of HONEYWELL
INTERNATIONAL INC.

 

 

THE ROYAL BANK OF SCOTLAND PLC

 

by

/s/ Simon Hamill





Name: Simon Hamill

Title: Director

 

 

CONSENT to extension of Termination Date:

 

 

THE ROYAL BANK OF SCOTLAND PLC

 

by

/s/ Simon Hamill





Name: Simon Hamill

Title: Director

 

 

SIGNATURE PAGE

 

CONSENT to Amendment No. 3 dated as of April 28, 2017, to the Amended and
Restated Five Year Credit Agreement dated as of July 10, 2015 of HONEYWELL
INTERNATIONAL INC.

 

 

TORONTO DOMINION (TEXAS) LLC

 

by

/s/ Annie Dorval





Name: Annie Dorval

Title: Authorized Signatory

 

 

CONSENT to extension of Termination Date:

 

 

TORONTO DOMINION (TEXAS) LLC

 

by

/s/ Annie Dorval





Name: Annie Dorval

Title: Authorized Signatory

 

 

SIGNATURE PAGE

 

CONSENT to Amendment No. 3 dated as of April 28, 2017, to the Amended and
Restated Five Year Credit Agreement dated as of July 10, 2015 of HONEYWELL
INTERNATIONAL INC.

 

 

U.S. BANK NATIONAL ASSOCIATION

 

by

/s/ Mark Irey





Name: Mark Irey

Title: Vice President

 

 

CONSENT to extension of Termination Date:

 

 

U.S. BANK NATIONAL ASSOCIATION

 

by

/s/ Mark Irey





Name: Mark Irey

Title: Vice President

 

 

SIGNATURE PAGE

 

CONSENT to Amendment No. 3 dated as of April 28, 2017, to the Amended and
Restated Five Year Credit Agreement dated as of July 10, 2015 of HONEYWELL
INTERNATIONAL INC.

 

 

AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED

 

by

/s/ Robert Grillo





Name: Robert Grillo

Title: Director

 

 

CONSENT to extension of Termination Date:

 

 

AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED

 

by

/s/ Robert Grillo





Name: Robert Grillo

Title: Director

 

 

SIGNATURE PAGE

 

CONSENT to Amendment No. 3 dated as of April 28, 2017, to the Amended and
Restated Five Year Credit Agreement dated as of July 10, 2015 of HONEYWELL
INTERNATIONAL INC.

 

 

BANK OF CHINA, NEW YORK BRANCH

 

by

/s/ Raymond Qiao





Name: Raymond Qiao

Title: Managing Director

 

 

CONSENT to extension of Termination Date:

 

 

BANK OF CHINA, NEW YORK BRANCH

 

by

/s/ Raymond Qiao





Name: Raymond Qiao

Title: Managing Director

 

 

SIGNATURE PAGE

 

CONSENT to Amendment No. 3 dated as of April 28, 2017, to the Amended and
Restated Five Year Credit Agreement dated as of July 10, 2015 of HONEYWELL
INTERNATIONAL INC.

 

 

BAYERISCHE LANDESBANK, NEW YORK BRANCH

 

by

/s/ Rolf Siebert





Name: Rolf Siebert

Title: Executive Director

 

by

/s/ Matthew DeCarlo





Name: Matthew DeCarlo

Title: Senior Director

 

 

CONSENT to extension of Termination Date:

 

 

BAYERISCHE LANDESBANK, NEW YORK BRANCH

 

by

/s/ Rolf Siebert





Name: Rolf Siebert

Title: Executive Director

 

by

/s/ Matthew DeCarlo





Name: Matthew DeCarlo

Title: Senior Director

 

 

SIGNATURE PAGE

 

CONSENT to Amendment No. 3 dated as of April 28, 2017, to the Amended and
Restated Five Year Credit Agreement dated as of July 10, 2015 of HONEYWELL
INTERNATIONAL INC.

 

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

 

by

/s/ Michael Madnick





Name: Michael Madnick

Title: Managing Director

 

by

/s/ Alistair Anderson





Name: Alistair Anderson

Title: Vice President

 

 

CONSENT to extension of Termination Date:

 

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

 

by

/s/ Michael Madnick





Name: Michael Madnick

Title: Managing Director

 

by

/s/ Alistair Anderson





Name: Alistair Anderson

Title: Vice President

 

 

SIGNATURE PAGE

 

CONSENT to Amendment No. 3 dated as of April 28, 2017, to the Amended and
Restated Five Year Credit Agreement dated as of July 10, 2015 of HONEYWELL
INTERNATIONAL INC.

 

 

DANSKE BANK A/S

 

by

/s/ Merete Ryvald





Name: Merete Ryvald

Title: Chief Loan Manager

 

by

/s/ Christian Roed Christensen





Name: Christian Roed Christensen

Title: Senior Loan Manager

 

 

CONSENT to extension of Termination Date:

 

 

DANSKE BANK A/S

 

by

/s/ Merete Ryvald





Name: Merete Ryvald

Title: Chief Loan Manager

 

by

/s/ Christian Roed Christensen





Name: Christian Roed Christensen

Title: Senior Loan Manager

 

 

SIGNATURE PAGE

 

CONSENT to Amendment No. 3 dated as of April 28, 2017, to the Amended and
Restated Five Year Credit Agreement dated as of July 10, 2015 of HONEYWELL
INTERNATIONAL INC.

 

 

DBS BANK LTD.

 

by

/s/ Yeo How Ngee





Name: Yeo How Ngee

Title: Managing Director

 

 

CONSENT to extension of Termination Date:

 

 

DBS BANK LTD.

 

by

/s/ Yeo How Ngee





Name: Yeo How Ngee

Title: Managing Director

 

 

SIGNATURE PAGE

 

CONSENT to Amendment No. 3 dated as of April 28, 2017, to the Amended and
Restated Five Year Credit Agreement dated as of July 10, 2015 of HONEYWELL
INTERNATIONAL INC.

 

 

BANCO SANTANDER, S.A.

 

by

/s/ Alejandro Zela





Name: Alejandro Zela

Title: Associate

 

by

/s/ Paloma Garcia





Name: Paloma Garcia

Title: Vice President

 

 

CONSENT to extension of Termination Date:

 

 

BANCO SANTANDER, S.A.

 

by

/s/ Alejandro Zela





Name: Alejandro Zela

Title: Associate

 

by

/s/ Paloma Garcia





Name: Paloma Garcia

Title: Vice President

 

 

SIGNATURE PAGE

 

CONSENT to Amendment No. 3 dated as of April 28, 2017, to the Amended and
Restated Five Year Credit Agreement dated as of July 10, 2015 of HONEYWELL
INTERNATIONAL INC.

 

 

THE BANK OF NEW YORK MELLON CORPORATION

 

by

/s/ Daniel Koller





Name: Daniel Koller

Title: Authorized Signatory

 

 

CONSENT to extension of Termination Date:

 

 

THE BANK OF NEW YORK MELLON CORPORATION

 

by

/s/ Daniel Koller





Name: Daniel Koller

Title: Authorized Signatory

 

 

SIGNATURE PAGE

 

CONSENT to Amendment No. 3 dated as of April 28, 2017, to the Amended and
Restated Five Year Credit Agreement dated as of July 10, 2015 of HONEYWELL
INTERNATIONAL INC.

 

 

THE BANK OF NOVA SCOTIA

 

by

/s/ Mauricio Saishio





Name: Mauricio Saishio

Title: Director

 

 

CONSENT to extension of Termination Date:

 

 

THE BANK OF NOVA SCOTIA

 

by

/s/ Mauricio Saishio





Name: Mauricio Saishio

Title: Director

 

 

SIGNATURE PAGE

 

CONSENT to Amendment No. 3 dated as of April 28, 2017, to the Amended and
Restated Five Year Credit Agreement dated as of July 10, 2015 of HONEYWELL
INTERNATIONAL INC.

 

 

UNICREDIT BANK AG, NEW YORK BRANCH

 

by

/s/ Ken Hamilton





Name: Ken Hamilton

Title: Managing Director

 

by

/s/ Eleni Athanasatos





Name: Eleni Athanasatos

Title: Associate Director

 

 

CONSENT to extension of Termination Date:

 

 

UNICREDIT BANK AG, NEW YORK BRANCH

 

by

/s/ Ken Hamilton





Name: Ken Hamilton

Title: Managing Director

 

by

/s/ Eleni Athanasatos





Name: Eleni Athanasatos

Title: Associate Director

 

 

SIGNATURE PAGE

 

CONSENT to Amendment No. 3 dated as of April 28, 2017, to the Amended and
Restated Five Year Credit Agreement dated as of July 10, 2015 of HONEYWELL
INTERNATIONAL INC.

 

 

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH

 

by

/s/ Andrew R. Campbell





Name: Andrew R. Campbell

Title: Authorized Signatory

 

by

/s/ Dominic Sorresso





Name: Dominic Sorresso

Title: Associate Director

 

 

CONSENT to extension of Termination Date:

 

 

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH

 

by

/s/ Andrew R. Campbell





Name: Andrew R. Campbell

Title: Authorized Signatory

 

by

/s/ Dominic Sorresso





Name: Dominic Sorresso

Title: Associate Director

 

 

SIGNATURE PAGE

 

CONSENT to Amendment No. 3 dated as of April 28, 2017, to the Amended and
Restated Five Year Credit Agreement dated as of July 10, 2015 of HONEYWELL
INTERNATIONAL INC.

 

 

WESTPAC BANKING CORPORATION

 

by

/s/ Richard Yarnold





Name: Richard Yarnold

Title: Director

 

 

CONSENT to extension of Termination Date:

 

 

WESTPAC BANKING CORPORATION

 

by

/s/ Richard Yarnold







Name: Richard Yarnold

Title: Director

 

 



 

 

